Presentation of the Commission work programme for 2011 (debate)
I would like to remind you that 30 years ago, a terrible earthquake hit some regions of Italy, Irpinia and Basilicata, resulting in the deaths of thousands and thousands of people. I believe we must all show our sympathy and offer our condolences and our solidarity both to the families and to the areas that were hit.
The next item is the statement by José Manuel Barroso, President of the European Commission, on the presentation of the Commission work programme for 2011.
President of the Commission. - Mr President, today I have the honour of presenting the Commission work programme for 2011. The presentation marks a beginning and an end. On the one hand, the work programme intervenes and launches a new phase of very important political work. On the other hand, the adoption of the programme is the conclusion of the enhanced structured dialogue, which was opened with the State of the Union debate in September here in this Parliament.
The preparations leading to this year's Commission work programme have indeed been a 'première', and, in my opinion, a very successful one. By advancing the implementation of our revised Framework Agreement, we have been able to engage in in-depth discussions on the political priorities for the coming years.
Throughout this fruitful process, I have been encouraged by the large degree of convergence on the overall direction and on concrete initiatives. It is a process which has acted to consolidate what I have called 'a special partnership'.
European action must focus on those challenges where the EU can bring a tangible added value. The 40 strategic initiatives which the Commission commits to present in 2011 reflect the main political priorities that we have identified together. For the sake of transparency, the programme moreover includes 150 other proposals which the Commission is working on.
Sustaining economic recovery and securing our societies for the future remains the overarching priority in 2011. Our efforts will continue along three main tracks: strengthening governance, completing financial sector reform and accelerating our implementation of the Europe 2020 strategy for smart, sustainable and inclusive growth.
Long-term growth must be based on a sound macro-economic foundation. Through initiating the so-called 'European semester', and the follow-up to our proposals of 29 September, we will reinforce the European fiscal framework and broaden macro-economic surveillance to prevent imbalances.
An ambitious financial sector reform is already well under way and important legislation has been accomplished. In 2011, the Commission will table the remaining pieces of regulation. Key priorities, such as transparency and consumer protection, will be pursued, while a bank crisis framework will aim to prevent and tackle future crises. The Commission will seek to support Parliament and the Council in reaching agreement on the complete reform before the end of 2011.
Europe must keep pace, focusing on our comparative advantages in this 21st century of globalisation. When competitors are cheaper, we must be smarter. As an example of action at European level, we will develop a more integrated European standardisation system as an important platform for sharpening the competitive edge of our companies, particularly SMEs.
For Europe to remain competitive and secure more and better jobs, the transition to a low carbon, resource-efficient society must be carefully planned. Therefore, bringing together the policies on climate change, energy, transport and environment will be a priority. A particular focus in 2011 will be on energy efficiency.
Adapting to a dynamic economic reality also means ensuring a high level of protection of workers' rights in close cooperation with social partners. Key proposals on posting of workers and working time will be developed and tabled in 2011. Meanwhile, the revision of the State aid rules applicable to services of general interest will be a tangible step towards establishing a quality framework which takes account of the particular nature of these services.
With the Single Market Act, the Commission has launched an ambitious process to make the single market deliver on its full potential. Our companies should focus on business, not bureaucracy. Not least, SMEs are often overburdened or indeed discouraged from pursuing otherwise promising cross-border projects. As a concrete example, by clarifying the rules on collectively managed copyrights, we can simplify the current framework conditions, encourage further cross-border activity and release important job-creating potential - not least in the promising digital sector.
On the demand side, a priority will be to strengthen consumer confidence with our proposal on alternative dispute resolution as an important instrument to speed up the often much too slow process of resolving consumer problems.
Whether we act as consumers, as workers, as students, as travellers or in any other of the multiple roles we fulfil in modern, everyday life, it is when we experience new opportunities, a reduction in risks, or improvements in the quality of life, that the European Union makes sense. This is a European Union at the service of the citizens.
The ambition of making the EU a tangible reality for citizens must go beyond the single market. Strengthening security should always be a means of helping citizens to benefit from the opportunities of the European Union, never an end in itself. Our proposal for 'smart borders' will facilitate travelling in and out of the EU while deterring irregular immigration. To keep Europe open, we will also take action against those that try to exploit our economic system for illegal purposes, while the framework for data protection will respond to a very real concern of citizens in the Internet Age. The Union must play a role in the world that matches its economic weight, so we must ensure coherence in our external action.
As such, the work programme announces concrete action to project our 2020 objectives for jobs and growths internationally. We will also modernise our development policy and humanitarian aid. Those in the world in need really need a stronger Europe in the world.
Before concluding, I would like to briefly explain what you will not find in the Commission work programme and why.
As announced, we will submit the proposal for the next multiannual financial framework by mid-2011. The specific financial instruments and programmes will be presented in the second half of 2011 in conjunction with the overall framework. To maintain the political nature of the work programme, implementation work as a rule has not been included. The same applies for international negotiations, as their conclusion depends on third parties. Meanwhile, these activities remain an important part of our core business. We will continue to deliver and to pursue our dialogue with you on them.
In my introduction, I noted that the work programme was not only the conclusion of our fruitful dialogue, but also the beginning of a next step in our concrete efforts to steer the European Union out of the crisis and beyond. Now is the time to maintain momentum. We need to find ways to collectively accelerate our work.
I therefore take this opportunity to encourage Parliament and the Council to engage in trilateral discussions on how to implement the treaty provisions on Union programming. In the Commission's view, this could translate into agreements to move forward quicker in negotiations on selected initiatives of particular importance to attaining our political objectives. Such a concerted effort would demonstrate our determination to deliver concrete, timely responses in the face of the crisis which has shaken us all. Europe's citizens would expect this. I believe the European Union institutions should respond to citizens' concerns.
Thank you for your attention.
Mr President, President Barroso, ladies and gentlemen, Europe must overcome the crisis. Europe's economy must be founded on work. We must steer the countries of the European Union out of the current grave crisis by concentrating, as our main priority, on providing work opportunities to as many European citizens as possible. For this reason, the Group of the European People's Party (Christian Democrats) wholeheartedly supports job creation as the most important objective of the European Commission's work programme for next year.
Europe has learnt much from the crisis. This year, we have embarked on the development of a new economic governance system in an accelerated procedure and hope that Parliament can debate the new proposals related to financial regulation and economic governance next year in a way that ensures their adoption as soon as possible.
My PPE colleagues will raise important issues for each area, and I would like to mention only a few: competitiveness must be based on innovation and research. We believe that there are not enough initiatives concerning this area in the Commission's work programme. There is a need for the increased protection of intellectual property rights and a viable competitive European patent system, as well. We believe that the increased control of European food imports is important and that they should be subject to at least the quality requirement that the European Union expects of its own producers. We would also have liked to have seen more proposals concerning the water issue set by the Hungarian Presidency as one of the major objectives.
Ladies and gentlemen, based on the Treaty of Lisbon, a new order of the European Union's legislative and work programme began in September this year with Mr Barroso's speech on the State of the Union. Since the new treaty guarantees Parliament strong rights to intervene in the European Union's programme, we believe that further measures are important. Unfortunately, previous experiences are not good. The Commission's earlier work programmes were only partially realised according to plan. As I have already mentioned several times, I question, together with a number of my fellow Members, the point of wasting immense energy and time on many occasions each year analysing and adopting a document which, in any event, only covers the reality in part. For this reason, I would like to suggest that Parliament's competent committee regularly examines the implementation of the Commission's work programme in the course of the year as well, in order to better enforce the influence of the citizens we represent on the EU's joint affairs.
Mr President, Mr Barroso, Mr Šefčovič, I believe that we can support much of the content of this programme, Mr Barroso. However, you will, I am sure, understand if we look at the more critical points today, where we want to see more being done. We live in a Europe which is increasingly under the influence of anti-European forces that are fighting against the institutions of the European Union. We need to consider carefully what materials and methods we can use to oppose them. I will come back to this point later on.
The first issue is growth policy. Mr Barroso, it is right that we must regulate the financial markets and put safety nets in place. However, we must also somehow return to the situation that you have often clearly described, in other words, to what we understand by green growth or green jobs and the restructuring of the economy. Mr Oettinger has recently published a series of documents on energy policy which involved huge investments. Unfortunately, the documents do not explain how these investments are to be financed. We must emerge from this crisis with an active growth policy in place. I am wondering where in the energy sector or the transport sector, for example, investments of this kind can be made in order to bring about green growth or create green jobs. We simply do not have enough.
My second point concerns the internal market. You are right, Mr Barroso. The concept of the internal market must be made public. You have proposed several reports based on Professor Monti's work. He was very critical of the social dimension of the internal market in particular. More needs to happen in this area. Most importantly, we are waiting for concrete proposals from you concerning the Posting of Workers Directive. We must make it clear in the interests of the workers that this directive must not be used to create cheap labour. Its purpose is to improve social welfare.
My third point relates to tax policy. We believe that the proposals made in this area are too weak. As we have just seen in the debate on Ireland, certain countries must not be allowed to set lower tax rates in order to attract businesses and then, when they get into financial difficulties, to call on other countries to finance their budget deficits, if I can put this in such a simplistic way. Tax harmonisation is necessary to a certain degree, for example, minimum rates of corporation tax. I believe that we need to make progress in this area. I know that you have difficulties with many Member States, but I believe it is essential, in particular, when it comes to social issues. The divide between rich and poor is unacceptable and we must introduce new proposals, particularly in the interests of women, who are especially hard hit by poverty.
Finally, you have spoken about citizens' concerns, Mr Barroso. This is a very important issue. However, the way in which we present what we do - and this concerns you as well as Parliament - is also important. Many people do not realise that, in the case of a large number of issues, all that we do is to issue incomprehensible press releases about our work. We must work together to explain what we do more effectively. The citizens' initiative will soon be starting. Its opponents will exploit it and use it against Europe. We must make sure that the citizens' initiative helps to support and develop Europe.
on behalf of the ALDE Group. - Mr President, times are hard for the European economy and for the European project as a whole. We have been devising big strategies such as the climate package, the energy package and the 2020 strategy: schemes after schemes. We still do not seem to know where we want to go and what we want to be.
Why am I saying this? Because wanting to be the best is not sufficient to be the best. The reality is that we are adopting strategies we do not all believe in. No one - or almost no one - is implementing them and no one is ready to finance them.
It seems we have too many strategies and a lack of interest in making them a reality. And this is why I believe it is time to get back to the basics of what made the European project possible and brought us together: simple natural things. The single market should be our big scheme and we should put all our effort into enforcing it, because if we want to be competitive on the world stage, we need more economic integration. The only reasonable way to achieve this is through the single market.
I welcome the Commission work programme, and specifically your proposal on the Single Market Act. But that is not enough. You have the monetary report. You know what is needed - to encourage investment, attract capital and boldly cut bureaucratic expenses. We should focus on simple things which have an obvious impact on Europe's competitiveness, such as resource efficiency, cutting energy costs, reforming the agriculture policy, and the future of transport.
The Commission and Parliament must work hand in hand and ensure that these means match our will. We are therefore looking forward to an ambitious multiannual financial framework proposal in 2011.
Do we need more regulation to tackle the financial crisis? Yes, but only if the aim is to foster Europe's competitiveness. In any case, we should avoid adopting an autistic response to the crisis, hoping that the rest of the world will follow.
If the message we are sending to our citizens and to the world is not that the EU is a pragmatic association of ideas, capital and values, we will not become the global player we want to be. Instead of influencing policies in the world, we will be affected by them.
Now a word on the European Semester. The Commission is best placed to identify our strengths and weaknesses when planning work. But you should be careful, because what you are proposing to EU citizens and Member States is that they should believe that Brussels knows better, and that politicians in Brussels are closer to the citizen' interests than an MP from their constituency. It is a difficult job, and you will commit to this through policy coordination in 2011.
I hope you will succeed in proving this, in boosting growth and jobs - not for some, but for all. Otherwise, we will witness the rise of real anti-Europeanism.
I wish you good luck.
Mr President, Mr Barroso, it is important to make it clear that we cannot discuss this work programme without considering the current budget debate and without thinking about Greece, Ireland and other countries which may get into difficulties.
Firstly, I would like to say that, at the end of the budget debate, I heard that you, Mr Barroso, took a very open approach to Parliament's positions. I believe that it is genuinely important to be honest when we adopt a work programme of this kind and not to behave as if we could achieve and implement all these wonderful objectives without a reliable budget that does not need to be constantly renegotiated.
Secondly, the discussions about Ireland have shown how far we are from reaching a real solution and a way out of the crisis that we have got ourselves into because we were too liberal with regard to the financial markets. On behalf of my group, I would like to say that your proposals as to how we will overcome the financial crisis and how we will find escape routes contain a few good starting points, but we do not believe that the objective you have set yourself is sufficiently challenging.
If we look back at the time we have already spent discussing a successful, functioning monetary union within the European Union and if we want to guarantee that we are really taking a step towards economic governance for Europe, it becomes clear that we must not abandon this now.
We feel that your proposal lacks a positive focus on establishing a common economic policy after the end of the crisis, rather than just tackling the symptoms, and we will continue to work on this area.
Mr Swoboda has already mentioned green issues. I am not satisfied with how the description of sustainable, fair and green growth from the Europe 2020 strategy has been represented in this work programme. This is not what we discussed in the context of Europe 2020 and it is relevant that Mr Oettinger is one of the Commissioners who are moving further and further away from the idea of rebuilding Europe in a sustainable form.
Mr President, next year will be a test for the European institutions as to whether they can support the current economic recovery and enable long-term growth through their policies. The European Commission work programme is a key document in this regard.
However, I would like to say at this point that less legislation can sometimes mean more. I am therefore concerned, for example, about the planned regulatory activities of the Commission in the area of concessions on services. In this particular case, it has to be said that the area of concessions is now explicitly excluded from the framework of public procurement, which has also been confirmed in many rulings from the European Court of Justice. Radical changes would definitely not benefit this area. Persons involved in the economy, including those from the public administration side, are worst affected when conditions they have learned to work with constantly change, and they therefore lack certainty as regards their decision making. All policies must therefore be adopted a considerable time in advance, so that we can give everyone enough time to prepare during the implementation phase.
Mr President, Mr Barroso, the Commission's reasoning seems to be permanently oblivious to the serious crisis in Europe. You even write in your document, I quote: 'The signs of recovery are clear'. Where are these signs of recovery for those who are currently unemployed, living in poverty or homeless?
Are you aware that we lent over EUR 400 billion of public money to rescue the banks and that this figure is precisely the amount of savings that will have been imposed on the people of the eight countries that are under the austerity plan? Your choices are therefore ineffective.
In the Commission's programme, I suggest carrying out an assessment of the effects the implementation of the Treaties of Maastricht and Lisbon has had on European workers and citizens. In my opinion, the solution is not austerity in wages or budgets. Instead, it should be structured around the increase of remuneration from work, improved social protection and solidarity-based pay-as-you-go pension schemes, as well as a contribution of capital income to public finances, thereby establishing a new fiscal justice. In fact, why not launch studies straight away into the creation of a tax on capital movements, setting up another credit with a new role for the European Central Bank, which, by means of money creation and another credit, should help Member States to refinance banks for safeguarding work, for education, for training, for all the common public assets with new public services for research and innovation.
Today, what will make Europe credible is wealth distributed differently, not the straightjacket of austerity and unemployment.
on behalf of the EFD Group. - Mr President, since creation of jobs is one of the priorities in the programme we have, I would like to draw the Commission's attention to a new era of emigration from southern Europe. But I am afraid nobody in the Commission is listening to me. Already in Greece, we are seeing huge numbers of young skilled and highly skilled workers emigrate to Australia, Canada and the Emirates. The same thing is happening in Ireland.
On one hand, Germany has announced that it has a skilled labour shortage. What I would like to say is that Germany does not have to import skilled labour from third countries. Member States that face economic problems could provide skilled labour to Germany. I would very much like to propose an initiative, to be taken up with the Commission, developing the notion of added value. Why not adopt a labour market with European added value? Within the Member States, we have to face supply and demand. We have to strengthen Europe with a European skilled labour force. This is missing in the programme and I strongly propose it.
(DE) Mr President, I would like to congratulate the Commission on its ambitious work programme, but we must attempt to align it more closely with Europe's strategic objectives and with the long-term strategy. I would like to ask the Commission to look more boldly and less anxiously to the future. You have the necessary support from Parliament, while the Council, in particular, plays more of a restraining role. The progressive forces must stick together in this case. Competitiveness is one of the central issues that we need to deal with, to ensure that Europe remains competitive and that we can achieve our objectives, such as sustainable growth and social growth. It is also important that we convey this message correctly. Unfortunately, the anti-European forces have a much greater presence, particularly in the media, than the pro-European forces. However, everyone is aware that Europe can only move forward jointly in the right direction.
We must call on the Commission to focus in its overall programme during the next few years on increasing efficiency in the field of energy, in the use of resources and raw materials, and in education. Universities and schools must make a contribution to creating a smart Europe. The field of research and development faces particular challenges in this respect. We need to be aware that the rest of the world is not sleeping. We must not look with anxiety to the future and continue with our parochial approach, as is happening to a certain extent in the Council. Parliament and the Commission must look to the future together.
(SK) Mr President, I believe that in this turbulent period we are going through, it cannot have been easy for the Commission to draw up such an ambitious plan, and I would therefore like to begin by offering you my congratulations. Despite that, I do have some comments to make.
The key word of the programme is economic recovery after the crisis, and intelligent, sustainable and inclusive recovery. I would like to say, Mr Vice-President, that I am rather sceptical about this. In the first place, I believe it is rather premature to talk about a recovery, because, even though there are certain indications, it is still not at all certain that there will be a recovery, and I think we cannot allow ourselves further doubts.
Moreover, I believe that in many states, the Commission is supporting policies which make recovery rather unlikely. Examples of this might include Latvia, Greece and recently also Ireland. While it is true that the debt burden is often too high, through restrictive economic policies, we will sooner find that there is no return to growth and that the actual debt burden has increased further.
I see the attempt to assert budget discipline through introducing more stringent Europe-wide regulations in a similar light. Such measures are counterproductive in a crisis. In addition, budget discipline will not resolve structural imbalances in the economies of the EU, such as trade surpluses and deficits, for example. However, I think this belongs to a longer discussion.
Where I really do support the efforts of the European Commission is in the regulation of the financial sector. I am not quite sure whether the measures proposed and adopted are sufficient, but in principle, they clearly mark a step in the right direction. The effort for intelligent and sustainable growth is also praiseworthy, and I understand that the programme cannot go fully into the details, but we do now need much more ambitious formulations and measures in the fight against poverty and the fight for social inclusion.
Mr President, the Commission's programme contains some worthy priorities: sustaining economic growth, preserving and creating jobs, improving energy efficiency and developing renewable energy sources.
The SNP Scottish Government, our pro-European nationalist government, shares these objectives and is making the maximum use of its devolved, limited power and is achieving progress on other challenges as well.
The European Free Alliance Group here, which includes the SNP as well as other pro-European nationalists from Wales, Catalonia and Flanders, are contributing to good government in our own countries, but our ambition is to play a full part in EU decision making too, taking our place as normal independent Member States so that we can exercise the full range of governmental powers at home and work constructively here with colleagues towards a better Europe as well.
(ES) Mr President, in this time of crisis, in which we find ourselves, there are two main types of policies and actions: preventive policies and actions and stimulative policies and actions.
Preventive policies are those that currently concern the supervision of financial services, governance and strengthening governance. In other words, anything that is going to alert us to the fact that there are problems before the problems overwhelm the European economies.
However, the second type of policies - stimulative policies - are essential. There are three fundamental aspects of these policies, Mr Barroso, Mr Wathelet. Naturally, there are more, but I am going to highlight three: research and innovation, the development of a digital society - in other words, the digital agenda - and the internal market.
The first, research and innovation, is where I find the work programme presented by the Commission to be lacking.
President Barroso said earlier that the specific programmes will come in mid-2011, but I do not think that is enough. I can assure you that I and my group would very much have liked to see a reference to the Eighth Framework Programme for Research and Technological Development, which does not feature in your proposal.
(BG) Mr President, Mr Šefčovič, ladies and gentlemen, discussing the work programme of the European Commission is not merely a formality. It is a way of attracting the attention of European citizens and of signposting to the European Commission areas in which it can be supported by the members of this House.
I will dwell on a few specific topics. The coming year will be especially important for the presence of the EU on the global stage. Externally, we should see an increasingly more effective European External Action Service, which cannot gain strength without the support of the European Commission as a whole.
As far as enlargement policy is concerned, we would like the Commission to make use of the new energy generated in 2010. We are calling on the Commission to help Croatia to meet the remaining requirements to bring accession negotiations to as early a successful conclusion as possible in 2011. As far as the progress of Chapter 23 is of particular importance to us, we expect the Commission to report to Parliament on how the talks have progressed in the first quarter of 2011.
The other candidate state, which the Commission must monitor with particular attention, is Turkey. We expect Turkey to be encouraged to speed up fulfilment of its undertakings in the negotiations process after the 2011 elections and to start work on a new constitution with particular emphasis on fundamental citizens' rights and freedoms.
We also urge the Commission to regularly inform the European Parliament on the position drafting process for Serbia's application for EU membership.
We hope that the European neighbourhood policy review concludes with a proposal for appropriate corrections ensuring coherence between policy aims and financial instruments which guarantee these aims. In this, the Commission will be able to count on the support of the European Parliament. Our objectives in the Europe 2020 strategy must reflect our policy towards neighbouring countries in the Mediterranean as well as the East. Thank you, and I wish you success in your work over the coming year.
(DE) Mr President, Mr Barroso, ladies and gentlemen, we want the European Commission's legislative programme to be in line with Europe's long-term objectives and we believe that there is room for improvement in many areas, although we very much welcome the basic approach of this legislative programme.
With regard to the internal market, an area which I am responsible for, I would like to say in particular that we want to ensure, on the basis of the paper produced by Professor Monti, that all the citizens of Europe can gain more benefits from the internal market. When we discuss the Commission's work programme and when we take the Monti report as our foundation, this means, of course, firstly that the Commission must tackle the requirements of this paper, in other words, it must ensure that the infringement proceedings taken by the Commission against the Member States are strengthened to enable the transposition deficit to be reduced from 1% to 0.5%. Unfortunately, there is nothing about this in the work programme. Alongside the individual measures which are addressed in this report, such as the digital agenda, mortgage credit, concessions and many others which I will not refer to individually, we believe that it is important in every case that the measures which are announced for 2011 are actually presented in 2011. The additional information about the fact that the Commission is evaluating certain legislative plans does not help in this respect.
Finally, I believe that we should call on the European Commission to carry out an impact assessment of all its legislative proposals, so that we can understand why they are needed.
(DE) Mr President, Mr Barroso, ladies and gentlemen, I believe that we have made major progress on behalf of the citizens of Europe with the Treaty of Lisbon, because we have included the social market economy among the principles of European policy. It is clear that we as Europeans and as parliamentarians expect the social market economy to be turned into a reality. Now we are looking at the internal market itself and the issues relating to the internal market as a whole and we can see that some of the things which should have been included have been omitted.
It is not enough to carry out social impact assessments of European legislation. We need a social clause to be put into practice, so that the promises which were made that the citizens would really benefit from Europe are fulfilled and do not simply remain on paper. This is not just about the social clause, but also about important issues such as the services of general economic interest, which require special protection. It is very important to me that the European Commission finally addresses this question and looks more closely at issues concerning workers than was necessary, for example, in the context of the Posting of Workers Directive, where we are still waiting to find out what will happen next.
Finally, and now I am slowly starting to get really annoyed, we have been calling on the European Commission for a long time to introduce a system for class actions at a European level. The Commission has already carried out six or seven different studies. What do we find now in this work programme? Another study has been commissioned. We cannot go on like this. We want the Commission to finally come up with some proposals and decisions in this area.
(FR) Mr President, Commissioner, as the coordinator of the Group of the European People's Party (Christian Democrats) within the Committee on Economic and Monetary Affairs, I should like to emphasise two points in your programme.
Firstly, strengthening economic governance and initiating the European Semester. We were pleased to welcome the package on economic governance. Achieving this target is critical. In this respect, our group would like to see effective and binding measures that go further than what is being proposed. It is also necessary for Parliament to be truly involved in finalising the processes envisaged and in their implementation. Legal bases should be found to prevent the treaties from being substantially amended, which would only slow down the implementation of measures that must be taken.
The second point concerns the continuation of the work on financial regulation. The projects are on the table, or will be soon. 2011 will be a decisive year. We appreciate Commissioner Barnier's pro-activeness. In 2010, Parliament showed its determination in adopting the supervision package, the directive on alternative investment fund managers and, in all likelihood by the end of the year, the regulation that will set up the European supervision of credit rating agencies. We want to continue on the path of a pragmatic, intelligent and effective regulation. That is what we are expecting from the Commission today.
Mr President, first of all, President Barroso talked in his introduction about introducing some measures on posting of workers. He was not specific on this, but I would remind him that he made a very specific commitment in the hearings, before he was reappointed as President, to revise the Posting of Workers Directive, so that social dumping would be prevented as a result of its operation and the court cases that arose from it. I would like to remind him of that.
Could I also make the point that it is extremely essential that we introduce legislation to provide legal certainty for those in the Member States who provide social services of general interest? There seems to be a complete blindness on the part of the Commission with regard to the problems that exist in that area. I am working on a report on that at the moment and I will come back to this early next year. I also welcome the poverty platform, but I have no evidence at all that the Commission is using the 2020 strategy on which the platform is based, for instance, in the current negotiations with the Irish Government about resolving the problems there.
If the 2020 strategy is not the framework for those negotiations, what is the framework? What is the European contribution to resolving the difficulties in Ireland, other than resolving the issues of the banks?
Could I just make one final point? I think it is entirely putting the cart before the horse for any Member of this Parliament to talk here about establishing a minimum corporation profits tax across the European Union without also talking about a common fiscal policy, without also having a budget strong enough to provide the cohesion necessary for weak and peripheral states, and a whole range of other European policies that need to be put in place before we can seriously talk about a corporation tax being the same right across the European Union.
(HU) Mr President, as the coordinator of the Group of the European People's Party (Christian Democrats) within the Committee on Employment and Social Affairs, I consider the work programme tabled before us to be encouraging and I especially welcome the fact that soon, we will be able to start a debate on the flagship initiative under the cover name 'new skill, new job'.
I would like to make some political and some professional comments. I think it is important that we start consultations in good time and that the Commission takes into consideration not only the agenda suggested by the Council but also the agendas adapting to the needs of Parliament. I believe it is important, as others have said, that existing financial resources should back projects and priorities and, at the same time, I consider it important that the adopted programmes should be followed by tracking and monitoring as well.
Some problems: education. We agree with raising educational and training standards, but regret the fact that legislative benefits for occupational diseases are absent. I wish to emphasise and remind the Commission that we support more efficient implementation of the Posting of Workers Directive, but oppose all kinds of new directives.
We believe that the Social Fund, the Globalisation Adjustment Fund and the European Regional Fund must be used in a synergic manner, with special emphasis on the main priority that is needed to link these programmes, namely job creation and expansion of employment. One final remark: the administrative burdens that weigh heavily on economic actors and, in particular, on small and medium-sized enterprises, must be eliminated, and this must apply to European programmes and European funding initiatives as well.
(HU) Mr President, I will try to be very brief. I wish to thank the Commission for this work programme, which must have been very difficult to prepare as the budget is not available to us. I, too, wish to mention the points which we would have liked to have included, but were missing. We would have liked a legislative proposal to be tabled on the long-awaited industrial policy, and likewise there should have been a step forward with the raw materials policy.
We would have been pleased to see proposals of a more concrete nature in the Commission's work programme as regards energy efficiency and energy projects. We very much regret the fact that the semi-annual evaluation of the research and development framework programme will not take place and wish to stress most emphatically that if agreement can be reached in the budget about the Galileo and ITER programmes, we will be able to return to this issue.
We would very much welcome a more efficient implementation of the small enterprise policy, which will soon celebrate its second birthday. Likewise, we would be glad if this year, when we will have two semesters of successive new Member State presidencies, namely from Hungary and Poland, cohesion and integration within the EU could continue.
The gap between the eastern and western halves of the European Union, which is visible, for instance, in wages and in other respects, is unacceptable. It would certainly be worthwhile to make progress here. Finally, we would be very pleased if we could move forward with the Eastern Partnership, which is very important in terms of energy security. This is true even if there are people even in Parliament who try to hinder it, for example, in connection with Euronest.
(FR) Mr President, Commissioner, this work programme presents the recovery of growth and jobs, as well as economic regulation, as key to restoring confidence. That is true. Our model of economic development can no longer make do with strengthening the enforcement aspect of a Stability Pact that has continually shown its limitations. The recovery of growth must be centred on job creation throughout the Union in its entirety. We need to look at employment and social standards as indicators of economic power and, from that point of view, emphasise the need to put more thought into the European tax on financial transactions and into a greater coordination between the European Union and the European ministers for employment, as well as into the Union's economic proposals. I support the Members who took the floor to highlight the importance of the directive on the posting of workers and on the services of general interest.
I think that the European Union's digital strategy is a crucial factor for this new economy. We should show more recognition of the Commission's ambition on this point.
With regard to citizenship, the Union should put the citizens back at the heart of the European project, and the increase in financial allocations should not only focus on security aspects, in particular, on managing migratory flows.
Finally, I would end, Mr President, by saying that, in essence, this work programme for 2011 should be the very example of a policy that addresses in a positive way this temptation for nations to withdraw, which all our Member States are experiencing. I believe the European Commission has the power to change things. It can rely on a Parliament which will be a proactive force and will support it if it shows more ambition.
(DE) Mr President, Mr Barroso, I would like to make three brief points. Firstly, I believe, with regard to external relations, that the Commission, which has a particular responsibility in this area, should take a more conceptual approach to the Eastern Partnership than it has done in the past and should call for a multilateral relationship between the members of the partnership. In particular, we should carry out a much more effective evaluation of the Eastern Partnership in our own interest, not only from an energy perspective, and we should make this one of our priorities.
Secondly, I do not know what the situation is with structural funds in other areas, but the process for the financial management of the programmes for external relations is unbearably slow. By the time the money is made available, the political objective is already a year old. We have seen this in the case of the Middle East programmes, the Eastern Partnership and in many other areas. I know that this also has to do with Parliament and the Financial Regulation of the European Union and that it causes so many problems as a result of the procedures which we had under the Santer Commission 10 years ago. However, if we really want to put all this money to good use and to ensure that it does not just have a deadweight effect or always arrive too late, because the train has already departed in the other direction, and to promote our own policy interests, we need some good ideas from the Commission as to how decisions on the establishment and implementation of programmes and payments of money in these areas can be made much more quickly.
My third point, Mr Barroso, is that the question of the Transatlantic Economic Council and the economic relationship with the USA, and not only its economic significance but also its strategic importance, seem to me not to be covered in sufficient detail in the Commission's paper.
(RO) Mr President, Europe's citizens expect that in 2011, European institutions will focus on creating new jobs and on social Europe.
As Vice-Chair of the Committee on Transport and Tourism, I wish to express my dismay that you have postponed the White Paper on the future of European transport until 2011. This document is vital to both the future financial outlook and the future of the cohesion policy, which we have already begun to discuss.
I wish to highlight from the work programme for 2011 the importance of the legislative initiatives in the following areas: personal data protection, improvement of information and network security based on public procurement standards and recommendations, electronic signatures and reciprocal recognition of electronic identification and authentication mechanisms. These initiatives are absolutely imperative for implementing the digital agenda and achieving the internal market, including in the services sector.
We are also anticipating with interest the legislative initiative on smart energy networks. These networks are necessary both to make it possible to obtain electricity generated from renewable energy resources, in which Member States have made huge investments in recent years, and to prepare the necessary infrastructure for electric vehicles.
I will say by way of conclusion that the digital agenda and energy efficiency, which are areas that contribute to both job creation and the European Union's competitiveness, should be, along with social Europe, our main priorities for 2011.
(DE) Mr President, Mr Barroso, the Commission has put forward an incredibly wide-ranging programme for 2011 and I would like to make it quite clear that I think it would be good if the prioritisation were improved.
We now have around 30 Directorates-General and 26 Commissioners. I do not believe that every Directorate-General and every Commissioner should have to justify their existence by producing large numbers of legislative proposals. I am convinced that it would sometimes be good for Europe if we were to set genuine priorities and restrict ourselves to the essentials. Europe's strength lies not in concerning itself with as many issues as possible, but in taking more time for important questions.
I would like to make some points relating to external trade in particular, as I am the coordinator for my group in this area. I would be pleased if we could at last make some progress with the transatlantic relationship, as Elmar Brok has already said. The Transatlantic Economic Council has been on the agenda for years, but has not yet had any real successes. If we look at how the world has changed during this time and how the economic power of different regions in the world has shifted, we can see that we urgently need to work much more closely with the Americans.
It would be good if the Commission could remember during the course of its work that the European Parliament is a colegislator in the field of external trade since the Treaty of Lisbon came into force. Both sides, Parliament and the Commission, will have to learn how to deal with one another and how to draw up legislation jointly, with regard to external trade in particular. I would be very happy if the Commission were to pay special attention to this area and, most importantly, to allow plenty of time for the dialogue and for transparent, joint activities.
(GA) Mr President, firstly, I welcome the work done by the Commission to advance this agenda. The European Union is making every effort to end this economic crisis. However, despite the amount of work done and the amount still to be done, we cannot forget the people in the developing world.
Mr President, as the joint PPE coordinator on the Development Committee, may I say that it is absolutely shocking to understand that, after we agreed to meet a commitment of 0.7% of GNP to assist the developing world, that budget is the first budget - or is certainly in the front line - to be cut every time there is financial retrenchment in our Member States. I understand - we all understand - that when GNI goes down, the contribution will go down, but it should not go down as a percentage of GNI and then go down again.
I ask the Commission to do everything in its power, so soon after the Millennium Development Review in New York, to ensure that Member States face up to their commitment. We are not asking them not to reduce their contributions. We are asking that they do not reduce their contributions as a percentage of their reduced GNI.
(MT) Mr President, briefly, I just wanted to say that, due to the economic times we are currently living through, it is easy and natural to focus simply on the economic aspect. Europe, however, is not solely made up of the European market but of the European citizen, too. Therefore, we must push ahead with the implementation of the Stockholm Programme, because it is the Stockholm Programme, on which we have just reached agreement, that will lead us to create a Europe for our citizens.
In more concrete terms, what we need for next year is further development to counter terrorism and ensure general security for our citizens, because our citizens are demanding more security from the European Union. We must also strengthen our fight against organised crime, especially in the area of corruption. Furthermore, we need to reinforce our citizens' rights in, for example, the protection of victims of crime. Finally, we need to create a single common asylum and immigration policy that is based on the principle of solidarity. Thank you very much.
(LT) Mr President, the work programme for 2011 presented by the European Commission really does seem rather ambitious. I hope that this document becomes a founding document for the future - a more competitive, more united and more prosperous European future.
Nevertheless, in the past, there were many ambitious documents and plans, not all of which were implemented. I remember well how, a few years ago, those countries that are now experiencing a huge financial crisis were held up as an example of how to conduct financial and economic policy. Today, however, life has brought massive changes.
I therefore entirely support greater monitoring of the financial market, the creation of a common energy market and the development of principles to integrate countries into our economy to a greater extent. Only then will we be able to ensure in future that the European Union is more competitive, and that our people will be better provided for in terms of jobs and incomes.
Mr President, reading the Commission work programme for 2011, one principal point stands out: use of the crisis to grab power for the Commission. Coordination of economic and fiscal policies, broader and enhanced surveillance of fiscal policies, better coordination of macro-economic policy and, more chillingly, new enforcement mechanisms. We have heard that this will produce smart, sustainable and inclusive growth, but if we look at the Commission's Europe 2020 document, it is disarmingly frank: 23 million unemployed, 4% fall in GDP in 2009. As long as we embrace globalism, we shall not dig ourselves out of the crisis.
The 2020 document refers to Member States being the most innovative in the world, but if emerging low wage economies are able to steal inventions with impunity, innovation will not help us. We must protect our economies from piratical and slave-labour economies. 2020 refers to the people of Europe as talented and creative; perhaps we should follow demographic policies that foster those talents and protect and preserve that creativity.
(PL) Mr President, the Commission work programme is ambitious, but I think there is one thing missing - I would like the Commission to place greater emphasis on the implementation of rules, laws, strategies and policies which are already in existence. We are creating more strategies and drafting new documents, but very many things are simply not being put into effect, particularly in the field of energy. Therefore, I think this should be a separate, special item in the Commission's work. If the Commission does not make sure that laws which have already been passed are put into effect, it will simply not be very credible and will lose its legitimacy. This is also how we allowed major financial problems to occur in Europe - when we did not observe the Maastricht criteria. Many countries slowly began to ignore them or violate them, and now we have very great problems. Yes, this may be rather unimpressive, it may not look very good on paper, but I think it is crucial for the work of the Commission.
(LT) Mr President, although the Commission planned to revive job creation as soon as possible, in the area of employment and social affairs, the Commission work programme for 2011 sadly does not contain specific proposals on the creation of new and good quality jobs. Again, the Commission proposes the same legislative initiatives on the posting of workers and working time as it did in the work programme for the previous year, and pledges to improve the rights of migrant workers throughout the European Union.
However, that really is not enough. We are having a thorough debate on the future of pensions in the European Union and one of the proposals is to increase the retirement age, but the Commission has not provided specific proposals on the employment of elderly people. Secondly, under the conditions of the economic and financial crisis, illegal work and the shadow economy have grown significantly. There really is a lack of concrete proposals on how we should combat this malady together.
Thirdly, in order to overcome poverty and really reduce the number of people living in poverty in the European Union, I truly hope that the Commission will introduce a directive on minimum income as soon as possible.
(PL) Mr President, when drawing up the work programme, continuation is always assumed on the one hand, and changes are assumed on the other. In what proportions, and what will the relationship be between them in 2011? Without doubt, work related to exiting the crisis, improving economic growth and creating jobs should be continued. Our objectives for 2011 have, therefore, been established. The number of strategies which we have adopted is sufficient.
However, we have to change the depth of reforms related to economic governance. This can be seen in the Monti report in the area of essential measures for the single market. We must act similarly in the reform of financial institutions and their supervision. 2011 should be a year of implementing measures which have been adopted and a year when the new agencies commence operation.
An improvement in competitiveness can occur mainly by a growth in efficiency, with the use of innovative and modern methods. Finally, a further important task is work on the objectives and the multiannual financial frameworks for 2014-2020. It is necessary, here, to concentrate on improved economic integration in the future.
(SK) Mr President, the work programme submitted is ambitious. It includes areas which will help to fulfil the 2020 strategy. Much is said there, but I would rather inquire into what is not said, or not fully said. Specifically, how does the Commission want to prioritise the accelerated adoption of urgent proposals? I place the emphasis on accelerated adoption. We all know what a lengthy business European legislation is.
I would also like to ask - the programme ends by emphasising cooperation between the Commission, the European Parliament and the Council. My question is: Do you think that constructive cooperation with the Council is possible when there is no tone of cooperation being sounded by Mrs Merkel and Mr Sarkozy?
Vice-President of the Commission. - Mr President, I would like to thank all the honourable Members for their positive and kind words concerning the Commission's work programme.
If you look through your interventions, you will see that there is a considerable convergence in the goals we would like to achieve together. I think it is because the Commission's work programme was, to a great extent, our joint endeavour. The structural dialogue we introduced this year, the intense communication between the committees and the Commissioners really paid off. We ended up with a Commission work programme that contains the converging aims between Parliament and the Commission.
Several of you highlighted the importance of focusing on appropriate implementation, so that our programmes and proposals would not simply stay on paper. I absolutely understand this request and, therefore, we also included in the Commission's work programme monitoring of the ongoing work. I will be very happy to come to Parliament on a regular basis and to brief you on how we are progressing and implementing the Commission's work programme so we can have a debate, not just once a year but on a regular basis, about how we are progressing with the fulfilment of the Commission's work programme.
So far this year, out of the 34 initiatives we promised for this year, we will definitely fulfil 30. This is relatively good progress but, of course, we will be ready to discuss this issue further with you and to keep you informed on a regular basis.
I am also very glad that you urge us to do more, not less, with some exceptions. This is, of course, a very welcome tendency from Parliament towards the Commission. I agree with all of you who say that we need to do better. We have not only to perform well to fulfil our goals, but we need to show that with high quality work, we can use the result as the best counter-argument and best instrument to tackle Euroscepticism in Europe and the ghosts of the past, which always emerge when we face tough times: protectionism, racism, xenophobia and many of the phenomena you have just described here. With good work and good cooperation, we can tackle these ghosts of the past.
It is true that we need a lot of investment in infrastructure, but we are also absolutely sure that we need modern infrastructure. If we want to compete on a global level and to preserve our competitive edge, it is very clear that we need to upgrade our infrastructure. It is not only important for our economic goals, but it is also important for the greening of our economies and for resource-efficient economies to be developed. For that, we need to use, more than ever, the project-oriented EU bonds, we need to engage more with the EIB and we need to find ways to use public-private partnerships more in the future. You will also find this in our programme.
Regarding the single market, I welcome all the remarks and the focus on the single market, because this is really the EU's main crown jewel. We have achieved a lot with the single market and we know that we can achieve even more if we can release the potential of the single market. We need to get rid of the barriers to the single market that still remain, we need to get rid of bottlenecks and we need to use the new areas of the economy. Some of you referred to the digital economy and how much we could improve life in Europe if we used more e-services, e-government or e-commerce, and these are new areas in which we have to engage more.
Mario Monti presented an excellent report and Michel Barnier used this report as a basis for our range of proposals. We started the debate on how to make the European single market better, more open and more competitive, so that it brings us even better results than we have today. So let us participate and look at which of the proposals Michel Barnier put on the table could be the most important ones and which proposals should have higher priority. I believe that together, we will achieve a better and stronger single market.
Regarding the administrative burden, as you know, Günter Verheugen included in the programme a reduction in the administrative burden by 25% before 2012. I am very happy to tell you that the Commission is working very hard so that this limit will be passed. Now, we are aiming to reach the level of 30%, but we also need to be very clear that it is not only the Commission that can deliver results. Very often, the administrative burden increases at national level when they are implementing European legislation with different kinds of strings attached. We need to work on this issue from both levels, from a European level and also from a national level.
Concerning the importance of the social dimension of the European single market, I absolutely agree with you. We learned the lessons of the past and we will be coming with proposals on posted workers, on a time directive and also on the services of general interest, which would reflect this very important social dimension, because we know that the single market will work only when it is embraced by the citizens. Therefore, we need to include this very solid social impact assessment in the proposals we make so we know that the proposals we will be bringing to citizens will be accepted and supported by them.
Ms Tzavela made a very passionate plea related to the potential brain drain, that we are losing young well-educated Europeans who go to work elsewhere outside the European Union. Sometimes it is because of remaining barriers on the labour market in Europe, sometimes it is because of a lack of information, but often it is also because our education does not match the needs of European businesses. Therefore, I am very glad that in a few moments, you will start the discussion on the new flagship initiative.
I see that my colleagues, Commissioner Vassiliou and Commissioner Andor, are here. They will explain how we would like to do it better, how to match the skills with the needs in such a way that young people will not be unemployed but will bring their potential to the European economy, and we will all benefit from that.
Several of you highlighted the importance of the regulation of financial markets and the importance of fast decision making and how we should achieve it. We have already highlighted that, in future, we need to progress with better coordination between Parliament, the Commission and the Council. We would like to do it in a new form of Union programming, where we will decide on the priorities, the timing and the deadlines, so we can deliver the results faster and can accelerate the legislative process even at a faster pace than today.
I can assure you that, as regards the multiannual financial framework, we will do our utmost to bring an ambitious project to you. We need your help in explaining at all levels - to the media, to national audiences - the proportions of this debate, how much we in Europe can achieve with just 1% of GDP, the structure of the European budget with almost 95% of this budget going back to national economies with high value-added from the European Union. This debate must also be taken to the national capitals and we need to talk to citizens, to inform them about how this budget is structured so we can gain strong support for our ambitious proposals.
Elmar Brok referred to very important areas in external relations - the Eastern Partnership, the enlargement process - where we also need to work for credibility on both sides. We must be very credible in how we negotiate and monitor the criteria that are fulfilled by the candidate countries, but we must also be credible in what we are offering to candidates so that we have trust built on both sides.
The United States is a very important partner and, if we manage to get rid of some of the barriers to mutual trade, it would be enormously beneficial and I agree that we need to invest more effort in this area.
On trade, you know that Europe is ready to negotiate and is ready to move, but we need partners. We cannot just forge agreements when we are not sure that they will be equally matched by the other side. But I agree that we need to be tackling this issue all the time, coming up with proposals and looking for new openings, because global trade will definitely benefit the global economy and this is what most of the world economy needs at this moment.
Lastly, on freedom, security and justice, we are fully aware that this is one of the areas of major interest and concern for our citizens and this is why we devoted such a large proportion of our programme to this area. I am sure that my colleagues, Mrs Malmström and Mrs Reding, will pay attention to how to tackle all these concerns, which have been raised both in this debate and in the structural dialogue they had with their respective committees.
The debate is closed.
The vote will take place during the part-session in December.
Written statements (Rule 149)
The Commission's work programme for 2011 is clearly based on continuity. Among the proclamations of 'intelligent, sustainable and inclusive growth' are the guidelines that have prevailed, which have given rise to serious imbalances within the EU, the real divergence of EU economies, the severe crisis and the recessionary outlook that some Member States are facing, with unemployment and deep social injustices. It also includes guidelines such as maintaining the irrational criteria of the Stability and Growth Pact, liberalisation and the devaluation of the workforce, and I would highlight its insistence on putting forward a new proposal to amend the directive on the organisation of working time. It is also worth noting the statement in the programme with regard to financial regulation that most of the measures to bridge gaps which have been revealed by the crisis have already been put forward. This shows that the promises to bring an end to tax havens and financial derivatives have fallen by the wayside. This shows that financial speculation is continuing unchecked. New attacks on citizen's rights, freedoms and guarantees are on the horizon, including the travellers' registration programme, and this is a matter for close attention and active concern.
The communication from the Commission outlining its work programme for 2011 emphasises coming out of the crisis and stimulating economic growth. One significant element is the virtual market, which still has huge potential for development - on condition, however, of the establishment of a truly single market in the Internet. In relation to this, I strongly encourage the Commission to complete a thorough implementation of the Digital Agenda, which is referred to in the communication. I think use of the potential given to us by information technologies should also be seen as a way out of the economic crisis. The development of Internet commerce, measures in the field of intellectual property rights and making the cultural heritage of Europe available online, should be seen as a test of the European Union's effectiveness.
As rapporteur for the Committee on Legal Affairs in the area of better lawmaking (2008 report), I would like to express my satisfaction at the fact that the Commission has decided to include proposals from my report in the plan of work for the year. I am thinking of the greater emphasis placed on ex-post evaluation of European law and the prolongation of the public consultation period for new proposals from 8 to 12 weeks.
I welcome the fact that the European Commission is starting the coming year with a substantial work programme. These days, we are witnessing how the rapidly changing economic, financial and international political circumstances override our plans almost every week. I consider it important, therefore, to review the Commission's work programme several times in the course of next year.
I am pleased that the document names job creation as one of the top priorities for 2011, but at the same time, I regret the lack of legislative initiatives for employment and social purposes. The Commission has finally decided to draw up the European Roma framework strategy, but I consider it essential that this be accompanied by draft legislation aimed at integration and prohibiting discrimination. When the Barroso Commission was created, it promised that the submission of its proposals will, in each case, be preceded by an evaluation of their social impact; however, I do not see any trace of this in the current work programme. I expect the Commission to be ready, from the beginning of 2011, to accept and address citizens' initiatives bearing the signatures of one million EU citizens. At a time when, in certain Member States, we see overt and covert attacks on media freedom and infringements of fundamental democratic rights, I consider it particularly important that the European Commission, as the guardian of the treaties, should pay greater attention than ever to government decisions that threaten the independence of the news media, the system of democratic checks and balances and the rule of law, and should, if necessary, take action in defence of fundamental democratic values.
in writing. - As a woman and politician dealing with gender equality, I am disappointed with the Commission work programme for 2011. Women are completely forgotten by and left out of this programme. I really had to work to find at least once the word 'women' ... in the Annex. Even there, I quote: 'Depending on the outcome of the consultation, the Commission may adopt a legislative proposal on reconciliation, including on paternity and filial leave, in 2012.' 'Depending on'. 'May adopt'. 'In 2012'. This sentence is from a Commission that rushed to produce an empty, so-called Women's Charter in March, and that neglected the Parliament when it came to negotiating the new gender equality strategy, which, I might add, is no more concrete than the Commission work programme here. We knew in March that Reding's Charter was only a façade with no substance. We asked repeatedly for a strong legislative text, but Reding did not want to hear about it. Why can we accept a Europe that sanctions Member States when they are financially not in line with EU rules and agreements but we cannot accept a Europe that sanctions Member States that neglect gender equality and compose governments with few or no women ministers?
It is not surprising that the three countries which brought about the collapse of the budget negotiations are net payers and, moreover, recipients of the rebate. Indeed, there can be no doubt that the UK has commenced the obligatory battle for its rebate. The excuses chosen by the budget wreckers are rather feeble. It is quite irresponsible to limit budget flexibility in a time of crisis. We must, on the contrary, increase flexibility in a crisis. The refusal to discuss with Parliament new financial resources for the EU budget in accordance with the Treaty of Lisbon, and the refusal to enter into dialogue over the multiannual financial framework, constitute sad caricatures of the once-lauded British sense of humour.
The Commission work programme for 2011 must contain a proposal for a directive to combat violence against women and an EU programme for financing sport. The Commission has committed itself to these things. It is time they were done. Violence against women is currently the most serious manifestation of discrimination against women and is a violation of human rights. In Europe, as many as 45% of women - that is 100 million - have been the victims of violence. Every day, violence is suffered by between 1 and 2 million European women. There is no justification for the delays in drafting a directive on this matter.
I also draw attention to the question of sport, which, following the entry into force of the Treaty of Lisbon, is included in the competences of the European Union. Once again, the Commission, by appealing to budgetary restrictions at national and European level, has put off presentation of an EU programme in this area. I fear that if we accept such an approach, there will never be a programme, because there will always be matters which are more important than sport. However, promoting physical activity brings indisputable benefits in the form of an improvement to the health and wellbeing of Europeans as well as to their efficiency and effectiveness at work. This helps to reduce illnesses and so reduces the costs of healthcare, and it also combats social exclusion. It is also very important to use the potential of older people in the labour market. I hope the Commission will take account of this matter, which has been raised many times, in its future proposals concerning employment and the creation of new jobs.